Case 0:20-cv-61802-RS Document 11 Entered on FLSD Docket 09/30/2020 Page 1 of 1




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA

                                CASE NO. 20-61802-CIV-SMITH


 RYAN TURIZO,

                Plaintiff,
 vs.

 PENTAURUS PROPERTIES, LLC,

              Defendant.
 ___________________________________/

                                ORDER OF FINAL DISMISSAL

        This matter is before the Court on the Plaintiff’s Notice of Voluntary Dismissal without

 Prejudice [DE 10]. Upon consideration, it is

        ORDERED that:

        1.     This action is DISMISSED without prejudice.

        2.     All pending motions not otherwise ruled upon are DENIED as moot.

        3.     This case is CLOSED.

        DONE AND ORDERED in Fort Lauderdale, Florida, this 30th day of September, 2020.




 cc:    All counsel of record
